DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group II, methanol as the volatile liquid, mannitol as the filler, a synthetic polysaccharide as the carrier, polyvinylpyrrolidone as the binder, and cross-povidone as the disintegrant in the reply filed on 6/13/2022 is acknowledged. 
Claims Status
Receipt of Remarks/Amendments filed on 6/13/2022 is acknowledged. Claims 17-19 and 21-37 are currently pending. Claims 21-37 have been newly added. Claims 1-16 and 20 have been cancelled. Accordingly, claims 17-19 and 21-37 are currently under examination.  
Note to Applicant: Claim 34 recites wherein the filler is about “0.0” to 40 percent by weight. The “0.0” recitation appears to be a typographical error because the instant specification in paragraph 20 disclose filler in an amount of “0.01” to 40 percent. Thus, applicant is requested to make the appropriate correction.  
Claim Objections
Claim 27 is objected to because of the following informalities:
In line 2 of claim 27, there is an extended space between coating and material which needs to be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a continuous process or a batch process that simultaneously produces at least two strengths of the active ingredient”. It is unclear whether the simultaneous production of at least two strengths of the active ingredient is referring to two different strengths (e.g. 5 mg and 10 mg) of the active ingredient being produced simultaneously or whether two of the same strength (e.g. two 5 mg’s) are produced simultaneously. How the above phrase in claim 19 does not clarify this and this makes the claim indefinite.
Claim 21 is missing a conjunction between (c) and (d), which makes it unclear whether there should be an “and” between (c) and (d) and all of (a) through (d) need to be present or whether there should be an “or” and only one of (a) through (d) is required to be present. 
Claim 30 recites “a porous natural polysaccharide”. It is unclear how a “porous” natural polysaccharide is any different than just a natural polysaccharide. The instant specification also do not provide any examples of a “porous” natural polysaccharide and it is unclear to the examiner how a porous natural polysaccharide and a natural polysaccharide are different from each other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, 21, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiowitz et al. (US 2014/0120162 A1; May 1, 2014) as evidenced by Muley et al. (Asian Journal of Pharmaceutical Sciences II (2016) 684-699).    
Mathiowitz throughout the reference teaches drug delivery compositions containing one or more active agents wherein the active agent can be a therapeutic agent or a diagnostic agent (Abstract; Para 0027). The formulation is a solid oral dosage formulation which can be in the form of multiparticulate formulations, beads, granules and particles (Para 0131, 0142). Mathiowitz teaches the formulation can be prepared using the extrusion-spheronization method wherein the micronized drug, optionally containing one or more charge masking elements, is mixed with microcrystalline cellulose (i.e. synthetic polysaccharide), binder, diluents and water. The extrusion method results in rods with diameter of 0.1 to 5mm and the rods are transformed into spherical shapes. The result spheroids are then dried at 40-50 C for 24-48 hours using tray dries or fluidized bed dryers and the spheroids can then be coated. (Para 0161). Mathiowitz teaches the drugs can be dispersed in polymers to reduce particle size and increase dissolution (Para 0127). Also, the reference discloses polyethylene glycol as a polymer which can used with the active drug component (Para 0083). Mathiowitz also teaches polyethylene glycol as a binder with which the drug is mixed (Para 0132). Further, as evidenced by Muley, extrusion-spheronization process of producing pellets is multi-step batch process (see: Conclusion of Muley). Mathiowitz also discloses adding further excipients such as fillers, disintegrant, surfactants and lubricants (Para 0121). The reference teaches the drug can be loading in the amount ranging from 1 to 90% w/w (Para 0143). 
With respect to the instantly claimed limitation wherein an effective amount of the active ingredient is present in the solid unit dosage according to a size or a weight of the solid unit dosage such that the solid unit dosage is configured to provide an individualized delivery of the active ingredient to a human or an animal, Mathiowitz teaches the composition used to deliver an effective amount of an active agent to humans and the reference throughout provides examples wherein the drug is formulated as a unit dose  (Para 0181; 0064; 0070). It would have been prima facie obvious to one skilled in the art to manipulate the effective amount of the drug based on the individual’s need which would depend on parameters such the indication of use, weight, size, etc. Further, it would have been obvious to manipulate the amount of active based on the size or weight of the solid unit dosage because a larger dose would require more of the active and thus an increase in size of the solid unit dosage. 
With respect to the sphericity factor, hardness and weight of the solid unit dosage form, as discussed supra, Mathiowitz teaches producing spheroids through the extrusion and spheronization process and while the reference is silent on the particular sphericity, hardness and weight of the formulation, these parameters do not hold patentable weight absence any criticality. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 17-19, 21, 25, 26, 27-29, 30-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiowitz et al. (US 2014/0120162 A1; May 1, 2014) as evidenced by Muley et al. (Asian Journal of Pharmaceutical Sciences II (2016) 684-699) as applied to claims 17-19, 21, 25, and 27-29 above and further in view of Backensfeld et al. (US 2007/0059359 A1; Mar. 15, 2007). 
The teachings of Mathiowitz have been set forth above.
Mathiowitz further teaches the formulation comprising a filler such as mannitol (Para 0131; 0121), a binding agent such as polyvinylpyrrolidone (0121; 0132), a disintegrant such as cross-linked povidone (0134). The reference does not expressly teach the amount of these excipients added in the formulation. Further, as discussed supra, Mathiowitz teaches the drug mixed with microcrystalline cellulose (i.e. synthetic polysaccharide), but does not expressly teach the amount thereof. However, these deficiencies are cured by Backensfeld.
Backensfeld throughout the reference teaches a solid pharmaceutical formulation comprising an active component and excipients which include fillers such as mannitol in the amount of 1-50%, binders such as polyvinyl pyrrolidone in the amount of 0.5-15%, disintegrant such as cross-linked povidone in the amount of 1-20% (0046-0053). Backensfeld also discloses microcrystalline cellulose in the amount of 1-10% (0049). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mathiowitz to incorporate the teachings of Backensfeld and include the excipient components in the amount taught by Backensfeld. One would have been motivated to do so because Mathiowitz discloses adding such components in the formulation but is silent on the amounts to add and Backensfeld, which also teaches solid pharmaceutical formulations, discloses amount of such excipients that are known in the art. Thus, it would have been obvious to one skilled in the art to look towards the teachings of Backensfeld when adding the excipients taught by Mathiowitz in the formulation of Mathiowitz. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 17-19, 21, 22, 24, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiowitz et al. (US 2014/0120162 A1; May 1, 2014) as evidenced by Muley et al. (Asian Journal of Pharmaceutical Sciences II (2016) 684-699) as applied to claims 17-19, 21, 25, and 27-29 above and further in view of Sadeghi (Iranian J Basic Med Sci, Vol. 14, No. 4, 2011) as evidenced by Bhavsar (Indo American Journal of Pharmaceutical Research, 2017:7(08)). 
The teachings of Mathiowitz have been set forth above.
As discussed supra, Mathiowitz discloses mixing the active drug component with polyethylene glycol (i.e. suitable medium). The reference does not expressly teach wherein the polyethylene glycol is a non-volatile liquid and the amount of such a suitable medium in the formulation. However, Sadeghi helps cure this deficiency. 
	Sadeghi is also directed towards solid pharmaceutical formulations wherein the reference teaches the production of ibuprofen pellets using polyethylene glycol (PEG 400). Sadeghi discloses the ease in process of extrusion-spheronization, increasing the mean dissolution time and change in mechanical properties of pellets from brittle to plastic behavior were advantages of using PEG 400. Sadeghi teaches PEG 400 in concentration of 1, 3 or 5% was used in production of pellets (See: Abstract; Entire Document). As evidenced by Bhavsar, PEG 400 is a non-volatile liquid solvent. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mathiowitz to incorporate the teachings of Sadeghi and include particularly PEG 400 as the particular polyethylene glycol medium. One would have been motivated to do so because Sadeghi also discloses preparation of solid pharmaceutical formulation using the extrusion-spheronization method and Sadeghi teaches the advantages of using PEG 400 which include increasing the mean dissolution time and change in mechanical properties of pellets from brittle to plastic behavior. Thus, one skilled in the art looking to reduce the brittleness of the formulation of Mathiowitz would have been strongly motivated to particularly mix PEG 400 with the active drug component.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 17-19, 21, 23, 25, 27-29, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiowitz et al. (US 2014/0120162 A1; May 1, 2014) as evidenced by Muley et al. (Asian Journal of Pharmaceutical Sciences II (2016) 684-699) as applied to claims 17-19, 21, 25, and 27-29 above and further in view of Gu et al. (US 2017/0007661 A1; Jan. 12, 2017). 
The teachings of Mathiowitz have been set forth above.
	Mathiowitz further teaches the formulation comprising surface active agent such as poloxamer (0136). The reference also teaches the method of making the solid compositions comprise solvent removal wherein the drug is dispersed or dissolved in a solution of selected polymer in a volatile organic solvent like methylene chloride (0159). Mathiowitz does not teach wherein the volatile solvent is methanol. The reference also does not expressly teach the amount of the surface active agent. However, these deficiencies are cured by Gu.
	Gu throughout the reference teaches pharmaceutical compositions or solid dispersions comprising therapeutically active agent (Summary of Invention). Gu discloses extrusion method as one of the processes for preparing solid dispersions (0095). Gu teaches using a solvent comprising one or more volatile solvent to dissolve or suspend the drug compound. The one or more solvent is a volatile solvent which include methylene chloride and methanol. (0124; 0125). Gu also teaches including a surfactant/wetting agent such as poloxamer in the amount of between about 0.1% and 2% w/w (0139, 0140, 0093). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mathiowitz to incorporate the teachings of Gu and include particularly methanol as the volatile solvent in which the drug is dispersed. One would have been motivated to do so because, as discussed supra, Mathiowitz teaches the method of making the solid compositions comprise solvent removal wherein the drug is dispersed or dissolved in a solution of selected polymer in a volatile organic solvent like methylene chloride. Gu also teaches using a solvent comprising one or more volatile solvent to dissolve or suspend the drug compound to prepare solid dispersion wherein the solid dispersion can be prepared by using extrusion method, as discussed above. Gu teaches the one or more solvent is a volatile solvent which include methylene chloride and methanol. It would have been obvious to one of ordinary skill in the art to try and substitute methylene chloride with methanol as the volatile solvent as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mathiowitz to incorporate the teachings of Gu and include poloxamer in the formulation of Mathiowitz in the amount taught by Gu. One would have been motivated to do so because while Mathiowitz teaches including poloxamer surface active agent, the reference is silent on the amount and it would have been obvious to look towards the teachings of Gu for the amount of poloxamer to add in the formulation of Mathiowitz since both references are directed to solid pharmaceutical formulations. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616